10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ai

28

Ano LSE U SLUR nape eich een arrears

Case 3:19-cr-02618-WQH Document1 Filed 06/14/19 PagejD.1 Page: “Of 4 Ay

 

   

 

 

 

 

UTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT [ 56, S84 US DISTRICT COURT
BY

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, CaseNo: 19MJN24 73
Plaintiff COMPLAINT FOR VIOLATIONOF =

V. Title 21 U.S.C. § 841(a)(1)

Adel RAMMAL, Poses ith nent to Disb
Defendant.
The undersigned complainant being duly sworn states:
COUNT 1
On or about June 12, 2019, within the Southern District of California,

defendant Adel RAMMAL, did knowingly and intentionally possess for
distribution 500 grams and more, to wit: approximately 1.32 kilograms, of a
mixture and substance containing a detectable amount of methamphetamine, a
Schedule II Controlled Substance, in violation of Title 21, United States Code,
Section 841(a)(1).
COUNT 2

On or about June 12, 2019, within the Southern District of California,

defendant Adel RAMMAL, did knowingly and intentionally possess for

distribution approximately 78 grams, of a mixture and substance containing a

OF PUTY

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-02618-WQH Document1 Filed 06/14/19 PagelD.2 Page 2 of 4

detectable amount of heroin, a Schedule I Controlled Substance, in violation of . ee

Title 21, United States Code, Section 841(a)(1).
The complainant states that this complaint is based on the attached
Statement of Facts incorporated herein by reference.
&

ecial Agent Jacob Schneeberger
Homeland Security Investigations

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 14,

DAY OF JUNE 2019. 4

HON ANDREW G. SCHOPLER
U.S. MAGISTRATE JUDGE

   
     

  

|
|

 

 
10

li

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-02618-WQH Document1 Filed 06/14/19 PagelD.3 Page 3 of 4

United States of America
Adel RAMMAL
PROBABLE CAUSE STATEMENT

I, Special Agent Jacob Schneeberger, declare under penalty perjury, the
following is true and correct:

On June 12, 2019, San Diego County Sheriff's Department Officers
(“SDSO”) relayed the following information to Special Agent Jacob Schneeberger:

On June 12, 2019, at approximately 10:00 A.M., SDSO conducted a traffic
enforcement stop of a black Honda (“Accord”) in San Diego, California. The
Accord pulled over, then yielded at 10155 Friars Rd. The driver, Adel RAMMAL
(“RAMMAL”), was contacted by an SDSO and asked to step out of the Accord.
RAMMAL stepped out of the Accord and a SDSO narcotics canine conducted a
sniff of the vehicle. The canine alerted to the Accord and officers conducted a
search of the vehicle.

SDSO located four (4) plastic containers on the rear passenger floor area of
the Accord. The plastic containers held approximately fifty-three (53) individual _
baggies containing a white crystalline substance and three (3) baggies with a black

tar like substance. The white crystalline substances field-tested positive for

methamphetamine with a net weight of 1.32 kilograms. The black tar like

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22,

23

24

25

26

27

28

 

 

Case 3:19-cr-02618-WQH Document1 Filed 06/14/19 PagelD.4 Page 4 of 4

substances field-tested positive for the properties of heroin with a net weight of 78
grams.
Post Miranda, RAMMAL admitted to knowledge of the narcotics found in

the Accord. RAMMAL also stated he sells narcotics.

 
